DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 10/05/2020. 

Claims 1-20 are currently pending.  Claims 1, 6-8, 10, 15-17, and 19 have been amended. Claims 1, 10, and 19 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.


Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 6-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 20130097028 A1).

	As to Claim 1:
Han teaches a method implemented by a content delivery system, the method (the Abstract) comprising: 

receiving, from an content provider that is different than the content delivery system and that provided, to the content delivery system (an owner of an available advertising impression (also referred to herein as a publisher) can fill the impression with a hosted advertisement as either part of a reserved campaign … An advertiser can provide a payload to the publisher for display in the impression location. This payload can be provided to the publisher in advance, or the payload can be delivered near the time when the impression becomes available … A reserved campaign refers to an order for display of advertising impressions; paragraphs 0014-0016), a content delivery campaign that includes a first content item, an edit to a first version of the first content item that has (only one bid is provided by each bidder to an auction marketplace … Because each bidder provides a single bid, there is some potential that the bid from the highest bidder will be noticeably higher than the bid from the next highest bidder; paragraphs 0019-0021; 0062);

wherein the content delivery campaign is an active content delivery campaign (the bid is assigned for use either to the highest bid from a reserved or hosted campaign, or the bid is assigned for other internal use … order to conduct the auction quickly, typically only one bid is provided by each bidder to an auction marketplace; paragraphs 0019-0021);

storing the edit in a first storage that is separate from a second storage (Additional valuation information can be generated based on historical auction data … This bidding information can be collected and stored, along with information regarding the impression being auctioned, for later analysis of the auction … one or more features related to the advertising impression being auctioned can be stored; paragraphs 0035-0037);

inserting, into an event processing system for review of the edit, an event that indicates the edit (conducting an auction to match an advertising payload to an available advertising impression … a publisher to incorporate the internal value of the available impression into the auction process, while still allowing the publisher to maximize the value of the available impression by exposing the impression to bids from outside parties the Abstract and paragraph 0006/ if the bid density had been a low density, the external valuation could have been characterized based on the number of expected bids, along with an expected high bid and an expected low bid; paragraph 0047);

receiving, from the event processing system, communication indicating the edit is approved to be applied to the first content item (the interaction segments are checked to determine if an interaction segment matches the combination of the impression and the competing hosted payload … Similarly, if bid bias information, or any other information is available, this additional information can be used to determine how the auction will be conducted … If bid bias values are available, the bids can be weighted based on the corresponding bid bias values. Based on the bid values, as modified by optional bid bias values, a winning bid can be determined; paragraphs 0066 and 0067);

in response to receiving the communication  indicating that the edit is approved for being applied to the first content item, causing a second version of the first content item to be stored in the second storage, the second version reflecting the edit to the first version (Based on the information stored over multiple auctions, various types of information can be developed. The data can be analyzed to associate different types of impressions with different bidding patterns … Based on analysis of the stored bidding information, additional valuation information can be generated for use by various segments. First, the stored bidding information can be used to generate external valuations for various inventory segments, such as by analyzing winning bids and bid structures; paragraphs 0039-0042); and 

(If the winning bid is lower than the floor price, the auction marketplace 170 can return that information, and the selected hosted campaign advertisement can be served to the browser for delivery in the impression location. If the winning bid (optionally adjusted by bid bias values) is greater than the floor price, the payload corresponding to the winning bid can be served back to the browser for delivery in the impression location; paragraphs 0067 and 0080);

wherein the method is performed by one or more computing devices (computing devices; paragraph 0073).


As to Claim 2:
Han teaches determining that the first content item is from a first content item provider that is different than a second content item provider, the first content item provider having a first value that is below a threshold value and the second content item provider having a second value that is above the threshold value (If none of the optionally modified bids from a non-reserved campaign (often a third party bidder) is greater than the floor price, the bid is assigned for use either to the highest bid from a reserved or hosted campaign … Because each bidder provides a single bid, there is some potential that the bid from the highest bidder will be noticeably higher than the bid from the next highest bidder; paragraphs 0019-0021).


As to Claim 6:
Han teaches receiving a first edit to a third content item that has been delivered over a computer network to a  first set of computing devices and that is part of another active content delivery campaign version; storing the first edit in the first storage that is separate from the second storage (paragraphs 0039-0042);  inserting, into the event processing system, a first event that indicates the first edit; receiving a second edit to the third content item (paragraphs 0066 and 0067), wherein the second edit is different from the first edit; and before receiving communication  indicating whether the first edit is approved from the event processing system, replacing the first edit to the third content item stored in the first storage with the second edit to the third content item (paragraphs 0035-0042). 

As to Claim 7:
Han teaches after replacing the first edit to the third content item with the second edit to the third content item: 60352-0312 (902313-US-NP)-29-receiving, from the event processing system, communication  indicating whether the second edit to the third content item is approved; in response to receiving the third communication indicating that the second edit to the third content item is approved, causing the second edit to the third content item to be stored in the second storage; and causing the second edit to the third content item to be delivered over the computer network to a second set of computing devices (Interaction segments corresponding to the advertiser can also be identified 136. The user segment and interaction segment(s) can be used to determine 137 potential auction rule set information, including at least floor price information, as well as potential bid biases and other information associated with the payload … The auction marketplace 170 can then accept bids from other advertising sources. The bids can come from other non-guaranteed ad campaigns being hosted by the same publisher, or the bids can come from third party publishers. In FIG. 1c, two separate streams 181 and 182 of non-guaranteed ad campaigns hosted by the publisher/owner of the marketplace are shown, along with a representation 190 for bids from third party ad publishers; paragraphs 0064-0064).

As to Claim 8:
Yee teaches sending, to a computing device of a content provider, a notification indicating the second edit to the third content item is approved by the event processing system (If the winning bid (optionally adjusted by bid bias values) is greater than the floor price, the payload corresponding to the winning bid can be served back to the browser for delivery in the impression location; paragraph 0067).

As to Claim 9:
Han teaches the first storage is a buffered database and the second storage is a database that stores and references up-to-date content (paragraphs 0035-0040).

As to Claims 10, 11, and 15-18:
Refer to the discussion Claims 1, 2, and 6-9 above, respectively, for rejections. Claims 10, 11, and 15-18 are the same as Claims 1, 2, and 6-9, except Claims 10, 11, and 15-18  are storage media Claims and Claims 1, 2, and 6-9 are method Claims. 


As to Claims 19 and 20:
Refer to the discussion Claims 1 and 9 above, respectively, for rejections. Claims 19 and 20  are the same as Claims 1 and 9, except Claims 19 and 20  are system Claims and Claims 1 and 9 are method Claims. 

Claim Rejections - 35 USC § 103

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 12, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20130097028 A1) in view of Chickering et al. (US 20060095281 A1).

As to Claim 3:
Han does not teach, Chickering teaches determining that the first content item is associated with a first region; and receiving a second content item corresponding to the first content item, wherein the second content item is a replicated version of the first (paragraphs 0063 and 0183- 0187).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han with Chickering because it would have provided the enhanced capability for determining placement of content items, e.g., advertisements and/or images, on a rendered page relative to other content items on the page based upon bid value.

As to Claim 4:
Han does not teach, Chickering teaches before the second version of the first content item is caused to be delivered over the computer network: 60352-0312 (902313-US-NP)-28-determining that the second content item is identical to the second version of the first content item at a first time interval by comparing a checksum of the second content item to a checksum of the second version of the first content item; wherein causing the second version of the first content item to be stored in the second storage is also performed in response to determining that the second content item is identical to the second version of the first content item at the first time interval (paragraphs 0121- 0126).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han with Chickering because it would have provided the enhanced capability for determining placement of content items, e.g., 

As to Claims 12 and 13:
Refer to the discussion of Claims 3 and 4 above, respectively, for rejections.

Allowable Subject Matter

5.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the result of a final update search by the Examiner.

Response to Arguments


6.	Applicants’ arguments filed 10/05/2020 have been fully considered but are moot in view of the new ground(s) rejection.

Conclusion


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM - 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176